Citation Nr: 0719570	
Decision Date: 06/28/07    Archive Date: 07/05/07

DOCKET NO.  95-02 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.	Entitlement to an initial rating for hemorrhoids, 
currently evaluated as 20 percent disabling.  

2.	Entitlement to a total rating by reason of individual 
unemployability due to service connected disabilities.  


REPRESENTATION

Appellant represented by:  Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from January 1972 to 
January 1978.  

This case initially comes to the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the No. Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The veteran testified at a hearing at the RO before a Member 
of the Board in April 2003.  

The case was remanded, by the Board in June 2000 and in 
November 2003.  Thereafter, the case returned to the Board 
and, in a November 2005 decision numerous issues then on 
appeal were denied.  Those issues are no longer before the 
Board.  That decision did reopen the veteran's claim for 
service connection for hemorrhoids and remanded the matter to 
the RO for de novo review along with the issue relating to a 
total rating that was held in abeyance.  Service connection 
was granted in a March 2006 rating and the veteran was 
awarded a 20 percent evaluation.  The veteran appealed this 
award and that issue has now been placed before the Board for 
appellate review.  


FINDINGS OF FACT

1.	The veteran manifests internal and external hemorrhoids, 
with history of surgery, and with some prolapse of internal 
hemorrhoid tissue.  

2.	Service connection is currently in effect for hemorrhoids, 
rated 20 percent disabling.  He has been assigned a permanent 
and total rating for pension purposes.

3.	The veteran reported that he had 2 years of college 
education and work experience as a file clerk. 

4.	The service-connected disability, standing alone, is not 
shown to be of such severity as to effectively preclude all 
forms of substantially gainful employment.  


CONCLUSIONS OF LAW

1.	The criteria for an initial rating in excess of 20 percent 
for hemorrhoids have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.114, Code 7336 (2006).  

2.	The requirements for a total rating based on individual 
unemployability due to service-connected disabilities have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321, 3.340, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In a VCAA letter dated in May 2004, the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  In addition, the RO asked 
the appellant to submit any evidence in his possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

VCAA-compliant notice was not provided to the veteran prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claim[s] was[were] 
readjudicated without "taint" from prior adjudications.  
Thus, to decide the appeal now would not be prejudicial.  See 
Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  In March 2006, the veteran was provided all appropriate 
notifications.  

Finally, all appropriate development has been undertaken.  
There is no showing that there are additional records or 
other evidence that should or could be obtained prior to 
entry of a decision at this time.

Service connection for hemorrhoids was granted by rating 
decision of the RO dated in March 2006.  The veteran has 
appealed the initial 20 percent rating that was assigned at 
that time.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

For external or internal hemorrhoids, with persistent 
bleeding and with secondary anemia, or with fissures, a 20 
percent evaluation is warranted; with hemorrhoids that are 
large or thrombotic, irreducible, with excessive redundant 
tissue, evidencing frequent recurrences, a 10 percent 
evaluation is warranted; hemorrhoids that are mild or 
moderate warrant a noncompensable evaluation.  
38 C.F.R. § 4.114, Code 7336.  

An examination was conducted by VA in February 2006.  At that 
time, the veteran stated that he had had difficulty off and 
on through the years with intermittent bleeding and 
discomfort.  He had had a hemorrhoidal banding performed in 
2000 and stated that he did well following this for one year, 
but that he was now having blood that appeared following 
bowel movements.  The also stated that there was frequent 
itching and burning.  Examination revealed a rosette of 
hemorrhoidal tissue predominately on the left side.  There 
was squamous mucosa and bulging adenomatous mucosa that was 
protruding and prolapsed through the anal verge.  There were 
external tags on the left side that were covered with 
squamous mucosa.  The mucosa on the left could be reduced, 
but immediately protruded again.  The impression was of 
internal and external hemorrhoids, with history of surgery, 
and with some prolapse of internal hemorrhoid tissue.  

The veteran is already receiving the maximum schedular 
evaluation for hemorrhoids under applicable regulations.  The 
current 20 percent maximum schedular rating is meant to 
compensate him for the related industrial impairment.  It can 
be argued that a higher rating should be assigned on an 
extraschedular basis under 38 C.F.R. § 3.321(b)(1).  The 
Board does not have the authority to assign an extraschedular 
rating in the first instance, and under the circumstances of 
this case the Board finds no basis to refer the matter to 
designated VA officials for consideration of an 
extraschedular increased rating.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996).  Extraschedular ratings under 38 C.F.R. § 
3.321(b)(1) are limited to cases in which there is an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular rating standards.  Such 
factors do not appear in this case.  There is nothing 
exceptional about the veteran's hemorrhoid disability, 
compared to similarly situated veterans, and the schedular 20 
percent rating which has been assigned adequately compensates 
him for his related industrial impairment. 38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1.

The veteran has also claimed a total disability rating based 
on individual unemployability due to service connected 
disability.  In his application for this benefit, he stated 
that he had two years of college education and work 
experience as a file clerk.  

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  When these 
percentage standards are not met, consideration may be given 
to entitlement on an extraschedular basis, taking into 
account such factors as the extent of the service-connected 
disability, and employment and educational background.  It 
must be shown that the service-connected disability produces 
unemployability without regard to advancing age.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19.

Service connection is currently in effect for the hemorrhoid 
disorder that has previously been discussed.  While the 
veteran may have several non-service-connected disorders, 
these may not be considered in this determination.  (As 
noted, he has been assigned a permanent and total disability 
rating for pension purposes based on age and non-service 
connected disorders.)  As His service-connected disability is 
rated at 20 percent disabling, the veteran does not approach 
the schedular requirements for consideration of individual 
unemployability benefits.  As previously noted, there is 
nothing exceptional about the veteran's hemorrhoid 
disability, compared to similarly situated veterans, and for 
a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability the record must 
reflect some factor which takes his case outside of the norm.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).  This has not 
been shown and the claim must be denied.  Moreover, the 
veteran's relatively high level of educational achievement is 
a significant factor the determination regarding whether or 
not he can maintain employment.  See e.g. Gary v. Brown 7 
Vet. App. 229 (1994).  


ORDER

An initial rating for hemorrhoids in excess of 20 percent 
disabling, is denied.  

A total rating by reason of individual unemployability due to 
service connected disabilities is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


